In an action to recover damages for medical malpractice, the appeal is from a judgment of the Supreme Court, Queens County (Bambrick, J.), entered March 25, 1987, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $1,716,000 (representing $16,000 for medical expenses, $120,000 for loss of earnings, $100,000 for impairment of earning ability, and $1,500,000 for pain and suffering, less an offset of $20,000 representing an amount already recovered by the plaintiff).
Ordered that the judgment is modified, on the facts and as an exercise of discretion, without costs and disbursements, by reducing the principal sum awarded to the plaintiff to $216,000, representing damages for medical expenses, loss of earnings, and impairment of earning ability, less the offset of $20,000, and adding thereto a provision severing the plaintiff’s claim to recover damages for pain and suffering, and granting a new trial in respect thereto, unless the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a written stipulation signed by the plaintiff consenting to decrease the award of damages for pain and suffering from the principal sum of $1,500,000 to the principal sum of $750,000, and to the entry of an amended judgment accordingly; as so modified, the judgment is affirmed, without *501costs or disbursements. The plaintiffs time to serve and file a stipulation is extended until 20 days after service upon her of a copy of this decision and order, with notice of entry. In the event the plaintiff so stipulates, then the judgment in her favor, as so reduced and amended, is affirmed, without costs or disbursements.
After review of the record, we find the verdict as to damages was excessive to the extent indicated. We have reviewed the appellants’ remaining contentions and find them to be without merit. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.